Citation Nr: 0500912	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  95-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable colon 
syndrome. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
for 23 days, from October 12 to November 4, 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board, and was denied 
by the Board in a July 1997 decision.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 1999 
Memorandum Decision, the Court vacated the July 1997 Board 
decision and remanded the case to the Board for further 
proceedings consistent with the decision to include affording 
the veteran a medical examination.  In August 1999, the Board 
remanded the case consistent with decision of the Court.  The 
RO was also requested to afford the veteran a VA medical 
examination and to obtain his Social Security Administration 
(SSA) records.  In an April 2001 Board remand, it was 
requested that the RO schedule the veteran for a Board 
hearing at the RO.  Such a hearing was held in June 2001.

In a May 2002 decision, the Board again denied the veteran's 
appeal.  The veteran again appealed the Board's decision to 
the Court.  In a January 2003 Order, the Court vacated the 
May 2002 Board decision and remanded the case to the Board 
consistent with a January 2003 Joint Motion for Remand and to 
Stay Proceedings.  The Joint Motion for Remand and to Stay 
Proceedings directed the Board ensure that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
had been satisfied, and make additional requests for the 
veteran's Social Security Administration records.

In August 2003, the case was remanded by the Board to the RO 
consistent with development requested in the January 2003 
Order of the Court and the January 2003 Joint Motion for 
Remand and to Stay Proceedings.   

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

In September 2004, the veteran's representative submitted a 
September 13, 2004, letter from Aliya Ali, M.D. in support of 
the veteran's appeal.  The Board notes that the veteran's 
representative expressly indicated that the veteran wished to 
waive his right to have the RO review the new evidence in the 
first instance.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

However, the Board is now presented with two apparently 
conflicting medical opinions regarding aggravation of the 
veteran's irritable bowel syndrome during service.  
Specifically, a June 2002 VA examination report includes a 
medical opinion to the effect that the exacerbation of the 
disorder during service was the natural progress of the 
disease.  In the September 13, 2004, opinion, Dr. Ali 
disagrees with the VA opinion and states that the veteran's 
condition worsened during his military service because of 
increased stress which was not a natural progression of the 
disease, but rather was consistent with the "waxing and 
waning pattern of irritable bowel syndrome."  

The instant case presents an underlying medical question.  
The Board is not competent to address medical questions and 
must rely on guidance furnished by medically trained 
individuals.  With this in mind, the Board believes that 
further development of the medical evidence would be 
beneficial in this case to allow for informed appellate 
review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in the treatment of irritable 
bowel syndrome.  The examiner should be 
asked to document his or her training, 
certification(s) and/or experience in the 
treatment of irritable bowel syndrome.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests or 
studies should be accomplished.  After 
examining the veteran and reviewing the 
claims file (to specifically include the 
June 2000 VA medical examination report 
and the September 13, 2004, opinion by 
Dr. Ali), the examiner should offer an 
opinion as to whether any increase in the 
veteran's irritable bowel syndrome during 
his period of active duty service was due 
to the natural progress of the disease.  
It is imperative that the examiner 
furnish a detailed rationale for his or 
her opinion with reasons for agreeing or 
disagreeing with the June 2000 VA opinion 
and the September 13, 2004, opinion by 
Dr. Ali.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
irritable bowel syndrome is warranted.  
The RO should consider the claim in light 
of all applicable laws and regulations as 
well as the provisions of VAOPGCPREC 3-
2003 (July 16, 2003).  If the benefit 
sought remains denied, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to clarify conflicting medical 
opinions.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


